

Exhibit 10.2
CVR Energy, Inc.
Performance-Based Bonus Plan


Philosophy / Background
CVR Energy, Inc. (the “Company”) is committed to wages and benefits that are
competitive with a market-based, pay-for-performance compensation philosophy,
providing such base pay, bonus and long-term incentive awards in line with those
of the refining and fertilizer industries. This Performance-Based Bonus Plan
(the “Plan”) is intended to reward high performance employees, and to retain
these employees in critical roles, through the issuance of bonus awards (each, a
“Bonus”).


Administration
The Plan is maintained and administered by, or under the direction of, the
Compensation Committee (the "Compensation Committee") of the board of directors
(the “Board”) of the Company with respect to employees of the Company and its
subsidiaries, excluding CVR Refining, LP (“CVRR”), CVR Partners, LP (“UAN”),
their respective general partners and their respective subsidiaries (references
to “employees” within this Plan are references to all employees of the foregoing
entities).
The Compensation Committee shall annually approve all salaries, targets and
bonus metrics for employees in Grade E14 and above, and shall annually approve a
total bonus pool for employees in Grade E13 and below. The Compensation
Committee delegates to the Chief Executive Officer the authority to approve
payouts from such total bonus pool to employees in Grade 13 and below, in his
sole discretion. The Chief Executive Officer shall also be responsible for
assigning salaries, bonus targets, and Grade levels to employees in Grade 13 and
below.
In the event of a claim or dispute brought forth by any employee with a Grade
level of E11 or below, the decision of the Chief Executive as to the facts in
the case and the meaning and intent of any provision of the Plan, or its
application, shall be final, binding, and conclusive. In the event of a claim or
dispute brought forth by any employee with a Grade level of E12 or above, the
decision of the Compensation Committee as to the facts in the case and the
meaning and intent of any provision of the Plan, or its application, shall be
final, binding, and conclusive.
The Plan described herein does not create a contractual obligation on the part
of the Company. The Company expressly reserves the right to modify, discontinue,
or otherwise change the Plan outlined in this document at the sole and absolute
discretion of the Company without advance notice.
Introduction
The purpose of the Plan and any Bonus to be paid hereunder is to enhance the
Company’s ability to attract, motivate, reward and retain employees, and to
strengthen their commitment to the success of the Company.


Eligibility and Administration
Bonuses are made based on the applicable calendar year during which the
employees performed the services and are generally paid (to the extent payable)
after the financials have been audited and within 90 days of the end of the
calendar year (the “Performance Period” or “Period”).




CVI Bonus Plan Approved September 13, 2018         Page 1
    

--------------------------------------------------------------------------------




Generally, only exempt, non-exempt and non-union hourly employees are eligible
to receive a Bonus, provided that, to receive a Bonus, an employee must: (i) be
actively employed with the Company for at least 180 days during the calendar
year; (ii) consistently perform at or above expectations for their role; (iii)
be actively employed on the date of payout and not on a performance improvement
plan or in corrective or disciplinary action status as a result of poor
performance during the Performance Period. Employees hired prior to October 1
during the Performance Period will be eligible to receive a Bonus provided the
above requirements (ii) and (iii) are met.


Subject to annual review, Bonuses are computed in accordance with each eligible
employee’s Grade (as shown in Appendix A), prorated for time in an eligible
position, as well as a performance multiplier of zero to 150 percent, based on
performance against the achievement of the allocated Company and individual
performance measures described herein. Appendices A-E present: the overall
compensation structure (Appendix A), example calculations (Appendices B, C),
eligibility (Appendix D) and bonus payout measures (Appendix E). The Individual
Performance Multiplier component of a Bonus, if any, is entirely discretionary.


In addition, if the Adjusted EBITDA Threshold established for the Company for a
given Performance Period is not reached, no Bonus will be paid for the Period,
subject to Compensation Committee discretion. The Compensation Committee may, in
its sole and absolute discretion, waive the Adjusted EBITDA Threshold
requirement, increase, decrease, or otherwise adjust performance measures,
targets, and payout ranges used hereunder, as a result of extraordinary or
non-recurring events, changes in applicable accounting rules or principles,
changes in the Company’s methods of accounting, changes in applicable law,
changes due to consolidations, growth capital spend programs, acquisitions, or
reorganizations affecting the Company and its subsidiaries and affiliates, or
other similar changes in the Company’s business.


Company Performance: Environmental Health & Safety (EH&S) Measures – 25%
EH&S measures are as follows (see appendix F for definitions):
•
Personal Safety – Total Recordable Injury Rate (TRIR);

•
Process Safety – Process Safety Tier 1 Events Incident Rate (PSIR); and

•
Environmental Events (EE) - Number of “numerical” releases, spills, permit
exceedances and violations.



Company Performance: Financial Measures – 75%
Financial measures are objectives related to the following (see appendix F for
definitions):
•
Reliability;

•
Equipment Utilization;

•
Operating Expense; and

•
Return on Capital Employed.



Spot Bonus


Introduction
Employees making an extraordinary contribution to the furtherance of Company
financial performance or advances in Company culture may be nominated by their
manager or executive sponsor for a Bonus on a spot basis (a “Spot Bonus”),
subject to approval by the Chief Executive. Spot Bonuses will be limited to
employees in salary grades below E08 and a maximum value of five thousand
dollars ($5,000).




CVI Bonus Plan Approved September 13, 2018         Page 2
    

--------------------------------------------------------------------------------




Terms and Conditions of Spot Bonus
Except as specifically set forth herein, the foregoing provisions of the Plan
will likewise apply to a Spot Bonus. For the avoidance of doubt, these
provisions relate to, among others, forfeiture and/or recoupment, amendment or
termination, tax withholding, data protection and consent and governing law.


General Provisions


See Appendix F for definitions relating to the Plan.


Participation in the Plan is subject to (i) each individual employee’s
compliance with the Company’s mission and values, its code of ethics and its
policies and procedures, including, without limitation, the Corporate Policies
and Procedures and employee handbook (collectively, “Company Policies”), and
(ii) the Clawback and Recoupment Policy attached as Appendix G.


Each employee that is eligible and receives a Bonus or Spot Bonus will be liable
for any and all federal, state, provincial, local or foreign taxes, pension plan
contributions, employment insurance premiums, social insurance contributions,
amounts payable to a governmental and/or regulatory body in the employee’s
country and other levies of any kind required by applicable laws to be deducted
or withheld with respect to any such award (collectively, the “Withholding
Taxes”). The Company will have the right to deduct and withhold all required
Withholding Taxes from any payment or other consideration deliverable to an
employee pursuant to any such payment. All awards under the Plan are intended to
be exempt from Section 409A of the Internal Revenue Code of 1986, as amended,
and shall be construed and interpreted in accordance with such intent.


Participation in the Plan does not confer upon any employee any right to
continue in the employ of the Company or its subsidiaries, nor interfere in any
way with the right of the Company and its subsidiaries to terminate any
employee’s employment at any time. The Company and its subsidiaries are under no
obligation to continue the Plan in future years.


The Compensation Committee may at any time, or from time to time, in its sole
and absolute discretion, (a) amend, alter or modify the provisions of this Plan,
(b) terminate this Plan, or (c) terminate the participation of an employee or
group of employees in this Plan; provided, however, that in the event of the
termination of the Plan or a termination of participation, the Compensation
Committee, in its sole and absolute discretion, may determine that a prorated
award is payable to employees who were participants in this Plan under such
terms and conditions as established by the Compensation Committee.


Notwithstanding anything herein to the contrary, whether or not any payment or
award is authorized, earned or paid under the Plan will be determined by the
Compensation Committee in its sole and absolute discretion, and no such payment
or award shall be earned, nor shall any right to any such payment or award exist
or accrue, unless, among other factors, such payment or award has been
authorized by the Compensation Committee in its sole and absolute discretion,
and actually paid to the employee. In addition, whether or not any payment or
award is authorized, earned or paid pursuant to the Plan is without regard to
whether any of the individual performance metrics, financial performance targets
and/or goals, or any other benchmarks, targets, personal goals or criteria set
forth in the Plan are met, not met, exceeded or not exceeded.
No employee, beneficiary or other person shall have any right, title or interest
in any amount awarded under the Plan prior to the payment of such award to him
or her. An employee’s rights to a payment under the Plan are no greater than
those of unsecured general creditors of the Company or its subsidiaries.


CVI Bonus Plan Approved September 13, 2018         Page 3
    

--------------------------------------------------------------------------------




By participating in the Plan, each employee consents to the holding and
processing of personal information provided by such employee to the employer,
any affiliate of the employer, trustee or third party service provider, for all
purposes relating to the operation of the Plan. Consents include, but are not
limited to: (i) administering and maintaining employee records; (ii) providing
information to the employer, its affiliates, trustees of any employee benefit
trust, registrars, brokers or third party administrators of the Plan; (iii)
providing information to future purchasers or merger partners of the employer or
any of its affiliates, or the business in which the employee works; and (iv) to
the extent not prohibited by applicable law, transferring information about the
employee to any country or territory that may not provide the same protection
for the information as the employee’s home country.
The Plan is governed by the laws of the State of New York and as such will be
construed under and in accordance with the laws of the State of New York without
regard to conflicts of law.
Appendix A
Compensation Structure: Base Pay & Incentive Plans


[Table redacted.]


Individual Performance Measures
Supervisor’s assessment of employee’s performance will be based on the following
categories:
•
Interpersonal effectiveness

•
Business conduct

•
Professional and technical development

•
Leadership

•
Achievement of goals

•
Results orientation



The assessment is discretionary and based on a wide range of considerations
which often change over the course of the year.






CVI Bonus Plan Approved September 13, 2018         Page 4
    

--------------------------------------------------------------------------------









Appendix B
Bonus Payout and Company Performance Calculations






Bonus Payout Calculation:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Compensation
X
Target Bonus % based on Salary Grade
X
 
 
Company Performance Allocation * (0-100%)
X
Company Performance Multiplier (0-150%)
+
Individual Performance Allocation * (0-100%)
X
Individual Performance Multiplier (0-150%)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
*Company Performance Allocation + Individual Performance Allocation = 100%
 
 
Allocations are based on employee salary grade
 



**Company Performance Multiplier:


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
25
%
X
EH&S Achievement
(0-150%)
+
75
%
X
25%
X
Reliability
(0-150%)
+
25%
X
Equipment
Utilization
(0-150%)
+
25%
X
Operating
Expense
(0-150%)
+
25%
X
ROCE
(0-150%)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 























CVI Bonus Plan Approved September 13, 2018         Page 5
    

--------------------------------------------------------------------------------




Appendix C
Bonus Payout Examples
Example Bonus Calculation 1:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Salary Grade
 
E12
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Compensation
 
$196,000
 
Eligible
Compensation
 
Bonus
Target %
 
 
Co. Perf.
Alloc
 
Co. Perf.
Multiplier
 
Ind. Perf. Alloc.
 
Ind. Perf.
Multiplier
 
Performance Rating
 
Exceeds
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Bonus Target %
 
40%
 
$
196,000


X
40%
X
(
50%
X
110
%
+
50
%
X
125
%
)
Company Performance Allocation
 
50%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Performance Multiplier (0-150%)
 
110%
 
 
=
$
92,120


 
 
 
 
 
 
 
 
 
 
Individual Performance Allocation
 
50%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual Performance Multiplier (0-150%)
 
125%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Example Bonus Calculation 2:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Salary Grade
 
E06
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Compensation
 
$90,000
 
Eligible
Compensation
 
Bonus
Target %
 
 
Ind. Perf. Alloc.
 
Ind. Perf.
Multiplier
 
 
 
 
 
Performance Rating
 
Far Exceeds
 
$
90,000


X
14
%
X
(
100
%
X
150
%
)
 
 
 
 
Bonus Target %
 
14%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Performance Allocation
 
N/A
 
 
=
$
18,900


 
 
 
 
 
 
 
 
 
 
Company Performance Multiplier (0-150%)
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual Performance Allocation
 
100%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual Performance Multiplier (0-150%)
 
150%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Example Bonus Calculation 2:
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Hourly Non-Represented
 
Hrly Non-Rep
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Eligible Compensation
 
$
70,000


 
Eligible
Compensation
 
Bonus
Target %
 
 
Co. Perf. Alloc.
 
Co. Perf.
Multiplier
 
 
 
 
 
Performance Rating
 
None
 
$
70,000


X
6
%
X
(
100
%
X
110
%
)
 
 
 
 
Bonus Target %
 
6
%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Company Performance Allocation
 
100%
 
 
=
$
4,620


 
 
 
 
 
 
 
 
 
 
Company Performance Multiplier (0-150%)
 
110%
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual Performance Allocation
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Individual Performance Multiplier (0-150%)
 
N/A
 
 
 
 
 
 
 
 
 
 
 
 
 
 







CVI Bonus Plan Approved September 13, 2018         Page 6
    

--------------------------------------------------------------------------------





Appendix D
CVR Energy, Inc.


Eligibility
Non-union General & Administrative and Shared Services employees of the Company
and its subsidiaries, including Executive, Legal, Communications, Risk
Management, Flight Operations, Finance & Accounting, Treasury, Investor
Relations, Tax, IT, Financial Planning & Analysis, Human Resources, Internal
Audit, Procurement, Environmental Health & Safety and Ranch Management.


Company Performance: Bonus Payout
The Company Performance Multiplier for the Performance Period will be derived
from the corresponding outcomes for CVRR and UAN (Appendix E), weighted based
upon Budgeted Adjusted EBITDA for the Period.


CVI Bonus Plan Approved September 13, 2018         Page 7
    

--------------------------------------------------------------------------------




Appendix E
CVR Refining, LP and CVR Partners, LP
Bonus Payout Measures


Environmental Health & Safety (EH&S) Measures (25%)
Three measures evenly weighted (33-1/3% each): Total Recordable Incident Rate
(TRIR), Process Safety Tier I Incident Rate (PSIR), and Environmental Events
(EE):
    
Percentage Change (over the prior year)
 
Bonus Achievement
Increase in Incident Rate or Incidents
 
Zero
0%
 
50% of Target Percentage (Threshold)
Decrease > 0% and < 3%
 
Linear Interpolation between Threshold and Target
Decrease of 3%
 
Target Percentage
Decrease > 3% and < 10%
 
Linear Interpolation between Target and Maximum
Decrease of 10% or more, or if TRIR is maintained at or below 1.0, PSIR at or
below 0.2 and EE at or below 20
 
150% of Target (Maximum)



Financial Measures (75%)
Four measures evenly weighted (25% each):


Reliability
 
Bonus Achievement
Greater than 9.0%
 
Zero
9.00%
 
50% of Target Percentage (Threshold)
7.01% to 8.99%
 
Linear Interpolation between Threshold and Target
7.00%
 
Target Percentage
6.0% to 6.99%
 
Linear Interpolation between Target and Maximum
Less than 6.0%
 
150% of Target (Maximum)



Equipment Utilization
 
Bonus Achievement
Less than 95%
 
Zero
95%
 
50% of Target Percentage (Threshold)
95.01% to 99.99%
 
Linear Interpolation between Threshold and Target
100%
 
Target Percentage
100.01% to 104.99%
 
Linear Interpolation between Target and Maximum
Greater than 105%
 
150% of Target (Maximum)





CVI Bonus Plan Approved September 13, 2018         Page 8
    

--------------------------------------------------------------------------------




Operating Expense
 
Bonus Achievement
Greater than 103.0%
 
Zero
103%
 
50% of Target Percentage (Threshold)
100.1% to 102.99%
 
Linear Interpolation between Threshold and Target
100%
 
Target Percentage
95.0% to 99.99%
 
Linear Interpolation between Target and Maximum
Less than 95%
 
150% of Target (Maximum)
CVRR ROCE (Ranking vs. Peer Group*)
 
Bonus Achievement
First (highest)
 
150% of Target (Maximum)
Second
 
125% of Target Percentage
Between Second and Target
 
Linear Interpolation between 100% and 125%
Average of Fourth and Fifth
 
Target Percentage (100%)
Between Target and Seventh
 
Linear Interpolation between 50% and 100%
Seventh
 
50% of Target Percentage (Minimum)
Eighth
 
Zero



UAN ROCE (Ranking vs. Peer Group**)
 
Bonus Achievement
First (highest)
 
150% of Target (Maximum)
Second
 
125% of Target Percentage
Third
 
112.5% of Target Percentage
Fourth
 
Target Percentage (100%)
Fifth
 
75% of Target Percentage
Sixth
 
50% of Target Percentage (Minimum)
Seventh
 
Zero





Performance measures subject to peer group ranking will be based on LTM data as
of September 30 of the Performance Period.


*The Refining Industry peer group will include Andeavor, Valero, Marathon, PBF
Energy, Delek, Holly Frontier and Par Pacific.


**The Fertilizer Industry peer group will consist of CF Industries, LSB
Industries, Nutrien Ltd., The Andersons, Inc., Green Plains Partners and Flotek
Industries.




CVI Bonus Plan Approved September 13, 2018         Page 9
    

--------------------------------------------------------------------------------




Appendix F
Definitions


“Adjusted EBITDA” for the Company means earnings before interest, taxes,
depreciation and amortization, and adjusted for first-in, first-out accounting
impacts, unrealized gains and losses on derivative transactions, turnaround
expenses, loss on extinguishment of debt, asset impairment charges,
non-controlling interest and board-directed actions.


“Adjusted EBITDA Threshold” means actual capital expenditures plus reserves for
major scheduled turnaround expenses plus interest on debt for the given
Performance Period. In Performance Periods that include a turnaround, Adjusted
EBITDA Threshold will equal capital expenditures plus total turnaround spend
less established turnaround reserves (excluding reserves added in current
period) plus interest on debt. [Redacted.]


“Chief Executive” means the President and Chief Executive Officer of the
Company.


“Eligible Compensation” means (i) for eligible exempt employees, such employee’s
base salary at the time the Bonus or Spot Bonus is determined (prorated for time
in an eligible position), and (ii) for eligible non-exempt and non-union hourly
employees, such employees’ eligible wages for the applicable year as determined
by the Company to be required by law.


“Environmental Events” (“EE”) means the total number of reportable quantities
and water deviations.
•
Reportable quantities are releases of substances during a 24-hour period that
exceed a federal, state or local reporting threshold.

o
Reportable quantity is an event or contemporaneous combination of events during
at 24-hour period that results in a release that exceeds a reportable quantity
or quantities of a EPCRA/CERCLA compound as defined in the EPA List of Lists or
a release that exceeds any other federal, state or local reporting threshold.
Federally permitted releases and continuous releases defined in 40 CFR §302.6
and §302.8 are not considered reportable quantities under this measure.

o
A reportable quantity is counted by event or contemporaneous combination of
events, not by the number of individual reports that are filed or number of
compounds which exceed their reportable quantity. Events are considered
contemporaneous if they occur within 24-hours or when a common cause results in
one or more reportable quantities during contiguous or overlapping 24-hour
periods.

•
Water deviations are exceedances of a NPDES-based permit limit, wastewater
bypasses and sheens to water of the United States.

o
The number of deviations is based on the number of individual permit limits
exceeded irrespective of the number of causal events attributed to the
deviation. However, a continuance of an ongoing permit limit deviation would not
be double-counted if it were contemporaneous with a prior deviation and/or
event.

o
Oil sheens and reportable quantities to water are only counted once as a water
deviation environmental event.

A single event that results in multiple reportable quantities and/or when a
water deviation is also a regulatory reportable quantity is not “double-counted”
and will only be considered one Environmental Event.






CVI Bonus Plan Approved September 13, 2018         Page 10
    

--------------------------------------------------------------------------------




“Executive Officer” of the Company means an “executive officer” as that term is
defined in Rule 3b-7 of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) or an “officer” of the Company for purposes of Section 16 of the
Exchange Act.


“Equipment Utilization” means (i) for CVRR, actual throughput for the
Performance Period divided by the planned throughput for the Performance Period,
and (ii) for UAN, adjusted equivalent tons of urea ammonium nitrate production
divided by the planned equivalent tons of production for the Performance Period,
in each case, as adjusted at the discretion of the Compensation Committee for
events or downtime caused by third parties. Planned throughput and production is
reflected in the Company’s annual volumetric plan. Monthly targets may be
adjusted on a month by month basis to optimize production for which there is an
economic incentive to do so during the given period. In such cases, the annual
volumetric plan will be adjusted for the purposes of Bonus calculations with the
new targets in place of the original targets.


“Operating Expense” means measurement of actual controllable and fixed operating
costs divided by budgeted amounts. For purposes of calculating the Bonus,
budgeted amounts are subject to revision by the Board in its discretion based on
changes in business conditions or configuration of the business (e.g., items
such as acquisitions or divestitures, unusual or non-recurring charges and
changes in staffing relating to changed strategy approved by the Board will be
considered as items for potential adjustment).


“Process Safety Incident Rate” (“PSIR”) means a standardized measure of process
safety performance for the number of process safety tier 1 events per 100
full-time equivalent employees, as defined in the recommended practice for
process safety performance indicators, ANSI/API RP 754.
A process safety tier 1 event is an unplanned or uncontrolled loss of primary
containment of any material, including non-toxic and non-flammable materials,
from a process that results in one or more consequences, including:
•
an employee, contractor or subcontractor “days away from work” injury and/or
fatality;

•
a hospital admission and/or fatality or a third-party;

•
an officially declared community evacuation or community shelter-in-place;

•
a fire or explosion resulting in greater than or equal to $25,000 of direct cost
to the company;

•
an officially declared community evacuation or community shelter-in-place;

•
a pressure relief device (PRD) discharge to atmosphere whether directly or via a
downstream destructive device that results in one or more of four defined
consequences and a PRD discharge quantity greater than defined threshold
quantities in a one-hour period; or,

•
a release of material greater than defined threshold quantities described in any
one-hour period.



“Reliability” means Lost Profit Opportunity (“LPO”), defined as foregone gross
margin that results from operational variance due to factors within the
Company’s control, specifically including human and equipment performance,
divided by the sum of actual gross margin plus LPO.


“Return on Capital Employed” (“ROCE”) means operating income before depreciation
and amortization (excluding asset impairments, non-cash asset write-downs and
inventory valuation gains or losses) divided by average Capital Employed during
the Period (averages calculated using quarter end balances).


“Capital Employed” means the sum of debt plus shareholders’ equity less cash and
marketable securities less intangible assets less goodwill.


“Total Recordable Injury Rate” (“TRIR”) means a standardized measure of safety
performance for the number of work-related injuries per 100 full-time equivalent
employees, as defined by OSHA.


CVI Bonus Plan Approved September 13, 2018         Page 11
    

--------------------------------------------------------------------------------




Appendix G
Clawback and Recoupment Policy


This Clawback and Recoupment Policy applies to each Bonus and Spot Bonus (for
purposes of this Plan, an “Award”).


If the Compensation Committee in its sole and absolute discretion, determines
that (i) there has been misconduct or a gross dereliction of duty resulting in
either a violation of law or Company Policy, that, in either case, causes
significant financial or reputational harm to the Company (or any of its
affiliates), and that an employee committed the misconduct or gross dereliction
of duty, or failed in his or her responsibility to manage or monitor the
applicable conduct or risk; (ii) an employee has committed an immoral act which
is reasonably likely to impair the reputation of the Company (or any of its
affiliates); (iii) an employee committed, or was indicted for, a felony or any
crime involving fraud or embezzlement or dishonesty or was convicted of, or
entered a plea of nolo contendere to a misdemeanor (other than a traffic
violation) punishable by imprisonment under federal, state or local law; (iv) an
employee violated any securities or employment laws or regulations; (v) an
employee materially breached a Company Policy or any non-compete and/or
non-solicitation clause included in an agreement or offer letter with such
employee’s employer; (vi) an employee embezzled and/or misappropriated any
property of the Company (or any of its affiliates) or committed any act
involving fraud with respect to the Company (or any of its affiliates); or (vii)
an employee engaged in conduct (including by omission) or an event or condition
has occurred, which, in each case, would have given the Company or its
subsidiaries the right to terminate the employee’s employment for Cause (as
defined herein), then, to the extent not prohibited by applicable law, such
Compensation Committee, in its sole and absolute discretion, may cancel, declare
forfeited, or rescind such Award, or may seek reimbursement from such employee
(and such employee will be obligated to repay) all or any portion of any
payments made to such employee in respect of such Award.


If the Compensation Committee determines, in its sole and absolute discretion,
that calculations underlying the performance measures and targets, including but
not limited to mistakes in the Company’s financial statements, were incorrect,
then such Compensation Committee may, in its sole and absolute discretion, seek
to recover the amount of any payment made to employees that exceeded the amount
that would have been paid based on the corrected calculations.


To the extent not prohibited by applicable law, if an employee is an officer,
or, if applicable, has otherwise been designated by the Board of the Company as
an Executive Officer, the Board may seek reimbursement of any payment made to
such employee in respect of an Award in the event of a restatement of such
Company’s (or any of its subsidiaries’) financial results (occurring due to
material noncompliance with any financial reporting requirements under
applicable securities laws) that reduced a previously granted payment made to
such employee in respect of an Award. In that event, the Compensation Committee
may, in its sole and absolute discretion, seek to recover the amount of any such
payment made to the employee that exceeded the amount that would have been paid
based on the restated financial results.


If the Company subsequently determines that it is required by law to apply a
“clawback” or alternate recoupment provision to an Award, under the Dodd-Frank
Wall Street Reform and Consumer Protection Act or otherwise, then such clawback
or recoupment provision also shall apply to such Award, as if it had been
included on the effective date of such Award.




CVI Bonus Plan Approved September 13, 2018         Page 12
    

--------------------------------------------------------------------------------




To the extent not prohibited under applicable law, the Company (or any of its
subsidiaries) (as applicable), in its sole and absolute discretion, will have
the right to set off (or cause to be set off) any amounts otherwise due to
employee from such Company or a subsidiary in satisfaction of any repayment
obligation of such employee hereunder, provided that any such amounts are exempt
from, or set off in a manner intended to comply with the requirements of Section
409A of the Internal Revenue Code of 1986, as amended.


For the avoidance of doubt, the Company’s and its subsidiaries’ rights under
this Plan will apply to employees, without regard to whether any such employee
is currently providing, or previously provided, services to the Company or its
subsidiary as an employee.


“Cause” for purposes of any Award means such employee’s (i) refusal or neglect
to perform substantially his or her employment-related duties or services, (ii)
personal dishonesty, incompetence, willful misconduct or breach of fiduciary
duty, (iii) indictment for, conviction of or entering a plea of guilty or nolo
contendere to a crime constituting a felony or his or her willful violation of
any applicable law (other than a traffic violation or other offense or violation
outside of the course of employment or services to the Company or its affiliates
which in no way adversely affects the Company and its affiliates or their
reputation or the ability of the employee to perform his or her
employment-related duties or services or to represent the Company or any
affiliate of the Company that employs such employee or to which the employee
performs services), (iv) failure to reasonably cooperate, following a request to
do so by the Company, in any internal or governmental investigation of the
Company or any of its affiliates or (v) material breach of any written covenant
or agreement with the Company or any of its affiliates not to disclose any
information pertaining to the Company or such affiliate or not to compete or
interfere with the Company or such affiliate; provided that, in the case of any
employee who, as of the date of determination, is party to an effective
services, severance or employment agreement with the Company or any affiliate,
“Cause” will have the meaning, if any, specified in such agreement.


















    


CVI Bonus Plan Approved September 13, 2018         Page 13
    